                            UNITED STATES DISTRICT COURT
                             DISTRICT OF MASSACHUSETTS

UNITED STATES OF AMERICA                          )
                                                  )
              v.                                  )
                                                  )       Docket No. 1:19-cr-10328-FDS
RICHARD PHILIPPE                                  )
                                                  )
                      Defendant.                  )
                                                  )


                 UNITED STATES’ MOTION IN LIMINE #3 –
      POTENTIAL ADMISSION OF EVIDENCE OF RECOVERY OF FIREARMS

       The United States of America respectfully moves this Court to admit evidence of the

recovery of various firearms that appear to have been purchased and sold by Defendant Richard

Philippe if the Defendant makes any assertions or arguments concerning the supposed

harmlessness or legitimacy of Defendant’s possession and sale of firearms and ammunition.

       Defendant has admitted to purchasing numerous guns in Georgia from Austin Lumpkin, to

transporting these guns to Massachusetts, and to selling these guns along with ammunition to

certain customers. Defendant engaged in these transactions from April to June, 2019. The focus

of the proof at trial will be on the Defendant’s knowing possession of ammunition and his

knowledge of his prior felony conviction, and the United States does not intend – in the first

instance – to introduce evidence concerning what happened with various guns and ammunition

that Defendant bought, transported, and sold.1




1
  With one exception: the United States intends to introduce the testimony of one witness who
purchased firearms and ammunition directly from Defendant, and regarding what happened with
these firearms and ammunition.
       Defendant asserted to agents that his possession and sale of guns and ammunition was

legitimate. Should the defense seek to suggest or demonstrate – whether through its own

witnesses, via cross-examination, or during opening statement or closing argument – that

Defendant’s conduct was harmless or innocuous, the United States will seek to introduce evidence

to rebut any such assertion or suggestion. Specifically, the United States would introduce evidence

that numerous firearms or ammunition that appear tied to Defendant and/or his Georgia-based

source of supply have been involved in various crimes and/or recovered by Massachusetts law

enforcement.2 Among such evidence is the following:

              On July 3, 2020, federal and local law enforcement responded to an active shooter
               event at the South Shore Mall in Braintree. During an altercation involving
               numerous individuals, a 15-year-old girl was shot. Police recovered a Taurus .9mm
               pistol outside the mall, and video showed this pistol to have been tossed aside by a
               suspect fleeing the shooting. Records show that Austin Lumpkin acquired this
               firearm in Georgia on April 16, 2019. Location data extracted from the Defendant’s
               phone show that the phone was in Georgia on April 24, 2019.

              On or about April 24, 2020, Massachusetts State Police recovered a .9mm pistol
               from a vehicle that had been involved in a high-speed pursuit and later sent for
               repairs. Records show that Austin Lumpkin acquired this firearm in Georgia on
               April 27, 2019.

              On January 22, 2020, federal and local law enforcement recovered a pistol, two
               pistol boxes, and suspected drugs and digital scales while executing a search
               warrant in Stoughton. The pistol boxes bore the serial numbers of pistols that
               appear to have been sold along with the boxes. Records show that Austin Lumpkin
               acquired both of these firearms in Georgia – one on May 21, 2019 and one on June
               21, 2019. Location data extracted from the Defendant’s phone show that the phone
               was in Georgia on May 23, 2019. As noted below, Defendant is known to have
               possessed at least one other gun that was purchased by Lumpkin on June 21, 2019.

              On October 22, 2019, Brockton police recovered an unloaded .22 caliber pistol
               from a hotel room. Records show that Austin Lumpkin acquired these firearms in



2
 Given the conditional nature of this evidence, the United States has not included such evidence
on its Exhibit List, but reserves the right to amend the Exhibit List in the future to include such
documents.

                                                 2
               Georgia on June 21, 2019. A photograph found on Defendant’s phone shows the
               Defendant holding this very firearm, with the serial number visible.

              On September 22, 2019, Boston Police arrested two men after finding two loaded
               Taurus .9mm pistols. Records show that Austin Lumpkin acquired these firearms
               in Georgia on April 4, 2019.

              On July 3, 2019, Boston Police arrested a known gang member who was found in
               possession of a loaded .9mm pistol. Records show that Austin Lumpkin acquired
               this firearm in Georgia on May 24, 2019.

       The United States respectfully submits this motion to facilitate the Court’s determination

of these issues should the need arise, but acknowledges that the Court may not need to render a

decision on the motion depending on what does or does not transpire at trial.



                                                    Respectfully submitted,

                                                    ANDREW E. LELLING
                                                    United States Attorney

                                               By: /s/ William F. Abely
                                                    WILLIAM F. ABELY
                                                    FRED M. WYSHAK III
                                                    Assistant U.S. Attorneys

Date: September 18, 2020




                                                3
                                CERTIFICATE OF SERVICE

       I hereby certify that this document will be filed via ECF and thereby served on all
counsel of record.

                                                    /s/ William F. Abely
                                                    William F. Abely
                                                    Assistant U.S. Attorney
Date: September 18, 2020




                                 RULE 7.1 CERTIFICATION

       I certify that I have conferred with opposing counsel and have attempted in good faith to
resolve or narrow the issue.


                                             /s/    William F. Abely
                                             William F. Abely
                                             Assistant United States Attorney
Date: September 18, 2020




                                                4
